           Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 1 of 44




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

ANIMAL LEGAL DEFENSE                                   )
FUND, et al.,                                          )
                                                       )
                           Plaintiffs,                 )
                                                       )
                           v.                          )       Case No. 18-2657-KHV-JPO
                                                       )
LAURA KELLY, et al.,                                   )
                                                       )
                           Defendants.                 )
                                                       )

                          MEMORANDUM IN SUPPORT OF PLAINTIFFS’
                            MOTION FOR SUMMARY JUDGMENT

          Plaintiffs Animal Legal Defense Fund (“ALDF”), Center for Food Safety (“CFS”), Shy

38, Inc. (“Shy”), and Hope Sanctuary (“Hope”), submit this memorandum in support of their

motion for summary judgment.

                                Plaintiffs’ Statement of Uncontroverted Facts

          1.      Kansas is the among the largest animal agriculture producers in the United States,

accounting        for    nearly     11%     of   commercial         red   meat    production     nationwide.

https://agriculture.ks.gov/docs/default-source/ag-marketing/kansas-farm-facts-2018-

final.pdf?sfvrsn=937184c1_4

          2.      Kansas has the third most cows of any state in the United States (6.3 million).

https://agriculture.ks.gov/docs/default-source/ag-marketing/kansas-farm-facts-2018-

final.pdf?sfvrsn=937184c1_4

          3.      Kansas is among the country’s largest producers of pigs—with approximately two

million        pigs     raised     for    slaughter.       https://agriculture.ks.gov/docs/default-source/ag-

marketing/kansas-farm-facts-2018-final.pdf?sfvrsn=937184c1_4;

                                                           i
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 2 of 44




https://www.nass.usda.gov/Statistics_by_State/Kansas/Publications/Livestock_Releases/Hogs_a

nd_Pigs/2019/KS-hogs1906.pdf.

       4.     Animal rights activists began picketing outside the University of Kansas Medical

Center to oppose the unnecessary use of animals in research in 1989, one year before the passage

of the farm animal and research facilities protection act, K.S.A. 47-1825 – 47-1828 (hereafter,

the “Kansas Ag-Gag law”). ECF 1-2, Complaint Exhibit B, Animal rights group protests at med

center, THE HUTCHINSON NEWS (May 1, 1989), A014.1

       5.     In signing the bill that became the Kansas Ag-Gag law, then-Governor Mike

Hayden publicly stated that the legislation was designed to deal with damage caused by radical

elements of the animal-rights movement. ECF 1-3, Complaint Exhibit C, Law Aims to Curb

Attacks by Animal-Rights Militants, ORLANDO SENTINEL (May 14, 1990), A016.

       6.     Newspaper reports at the time stated that the Kansas Ag-Gag law was “aimed at

protecting farms, ranches and research operations from animal-rights extremists.” ECF 1-3,

Complaint Exhibit C, Law Aims to Curb Attacks by Animal-Rights Militants, ORLANDO

SENTINEL (May 14, 1990), A016.

       7.     Included as an attachment to the Minutes of the Senate Committee on Agriculture

meeting held on March 23, 1990, provided by Senator Montgomery (hereafter, the “Minutes”), is

an article in The Wichita Eagle entitled “Kansas Farmers Wary of Animal Rights Movement”,

which reported that Kansas farmers were “concerned about the impact of the [animal rights]

movement on livestock production” and that the Kansas Farm Bureau meeting in December

1988 and the Kansas Livestock Association’s annual meeting addressed the groups’ growing

concerns about the movement. ECF 1-5, Complaint Exhibit E, Kansas Farmers Wary of Animal
1
 Citations in the format of AXXX refer to the Appendix of affidavits and exhibits supporting
Plaintiffs’ Motion for Summary Judgment.


                                               ii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 3 of 44




Rights Movement, THE WICHITA EAGLE (Jan. 22, 1989), A019; ECF 47-9, Defendants’ Motion

for Summary Judgment, Exhibit2 8, AG000101.

       8.     The Wichita Eagle article contains a quote from Steve Kopperud, then-executive

director of the Animal Industry Foundation, who pointed to The Humane Society of the United

States’ "breakfast of cruelty" campaign against pork and egg producers because swine and

chickens are held in confinement. ECF 1-5, Complaint Exhibit E, Michael Bates, Kansas

Farmers Wary of Animal Rights Movement, THE WICHITA EAGLE (Jan. 22, 1989), A018-19; ECF

47-9, Defs’ MSJ Ex. 8, AG000101.

       9.     Included as an attachment to the Minutes is an Associated Press article entitled

“Animal Rights Debate Invades The Barnyard”, containing a quote from Steve Kopperud,

executive director of the Animal Industry Foundation, labeled a “pro-agriculture” group, in

which he says, of the “animal rights movement”: “It is well-funded. It is well-organized. It’s a

European import. And it’s coming to Kansas.” ECF 47-9, Defs’ MSJ Ex. 8, AG000101.

       10.    Included as an attachment to the Minutes is an article entitled “Animal rights

groups plan ongoing national strategy,” in Drovers Journal, a beef industry publication, dated

July 13, 1989, which specifically references Plaintiff ALDF: “There are now several groups that

sponsor legal defense funds for animals. One is the Animal Legal Defense Fund, a nationwide

network of 250 attorneys. ALDF has fought hot-iron face-branding of dairy cows, veal calf

confinement and the patenting of genetically altered farm animals.” The article goes on, “But

right now the animal rights movement seems to be growing in numbers, clout, zeal,

sophistication and willingness to fight livestock producers.” ECF 47-9, Defs’ MSJ Ex. 8,

AG000102.

2
 Defendants’ Motion for Summary Judgment and supporting exhibits will be referred to herein
as “Def’s MSJ”.


                                              iii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 4 of 44




       11.      Included as another attachment to the Minutes is an article by Karen McMillan in

Beef Today dated March 1990, which contains the following statements: “all the [animal-

protection] groups have two things in common: plenty of money, and agendas that will have a

big impact on the cattle industry in the ‘90s”; “But many of these people are well spoken and

skilled at getting their points out to the general public.” The author describes actions of the

group, People for the Ethical Treatment of Animals (PETA), as follows: “PETA’s main goal is to

tell as many people as possible that ‘eating animals is bad for the whole ecosystem.’ Education

plays the key role here. PETA distributes videotapes showing pigs castrated and ear-notched

without anesthesia, and pigs in farrowing crates and slaughterhouses, and asks whether this is an

ethical society and whether we can endure this treatment.” ECF 47-9, Defs’ MSJ Ex. 8,

AG000107-11.

       12.      On June 13, 1990, then-Kansas Attorney General Robert T. Stephan issued an

Attorney General Opinion regarding the Kansas Ag-Gag law, addressed to Kansas State

Representative Sheila Hochhauser. ECF 1-1, Complaint Ex. A, Op. Kan. Att’y Gen No. 90-72

(1990), A002.

       13.      In the Opinion, Attorney General Stephan wrote,

                You also ask in relation to section (3)(c)(4) of Senate Bill 776 whether the phrase
                "intent to damage the enterprise conducted at the animal facility" is limited to
                physical damage or whether it also includes damages resulting from the later
                publication of a photograph taken at the facility.

                …

                Upon a conviction for the crime defined in section (3)(c)(4), the sentencing court
                has authority to order restitution. K.S.A. 21-4603(2)(c), K.S.A. 21-4610(4)(a). In
                a criminal case the measure of damage is that loss suffered by the victim of the
                crime; restitution should make the victim whole. Actual loss suffered is therefore
                the measure of restitution to be ordered. State v. Hinckley, 13 Kan.App.2d 417
                (1989). The actual amount of restitution is a question of fact for the trial court's



                                                 iv
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 5 of 44




              determination based on evidence presented of loss incurred in connection with the
              crime.

              Section 4(a) of Senate Bill 776 provides authority for a civil cause of action thus:

              "Any person who has been damaged by reason of a violation of section (3) may
              bring an action in the district court against the person causing the damage to
              recover:
               "(1) an amount equal to three times all actual and consequential damages; and
              "(2) court costs and reasonable attorney fees."

              In such a civil action actual damages, sometimes referred to as compensatory
              damages, is also compensation for the actual loss for injuries sustained by reason
              of the actor's wrong doing. The term contemplates out-of-pocket losses and may
              also include damages for impairment of reputation, personal humiliation, and loss
              of profit, both present and future. Compensatory damages generally must have a
              money value, and be capable of estimation with a pecuniary standard. 22
              Am.Jur.2d Damages, §§ 24 and 28 (1988).

              …

              The intent to damage the enterprise conducted at the animal facility is a necessary
              element of a criminal prosecution or a civil action for damages. Upon conviction
              of the crime defined in a criminal case, or upon a finding of liability in a civil
              case, actual damages, which include consequential damages, may be assessed.
              The dollar amount of such order of restitution or assessment of civil damages will
              depend upon evidence of the amount required to make the injured party whole for
              losses actually suffered.

ECF 1-1, Complaint Ex. A, Op. Kan. Att’y Gen No. 90-72 (1990), A009-11.

       14.    The Plaintiffs are each 501(c)(3) tax-exempt not-for-profit or non-profit

corporations. Affidavit of Mark Walden in support of Plaintiffs’ Motion for Summary Judgment

(hereafter, “Walden Aff.”) 3, A021; Affidavit of Rebecca Spector in support of Plaintiffs’

Motion for Summary Judgment (hereafter, “Spector Aff.”) 3, A243; Affidavit of Kris Taylor in

support of Plaintiffs’ Motion for Summary Judgment (hereafter, “Taylor Aff.”) 2, A300;

Affidavit of Cambria Martin in support of Plaintiffs’ Motion for Summary Judgment (hereafter,

“Martin Aff.”) 2, A316; Defs’ MSJ Ex. 1, Plaintiffs’ Response to Defendants’ Interrogatory No.

1; Defs’ MSJ Ex. 2, Plaintiffs’ Responses to Defendants’ Requests for Admissions, Nos. 1-4.



                                                v
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 6 of 44




       15.    Plaintiff Animal Legal Defense Fund (ALDF) is a national animal protection

organization that uses education, public outreach, investigations, legislation, and litigation to

carry out its work on behalf of animals, including those raised for food and experimented upon in

laboratories. Walden Aff. 3, A021-22.

       16.    Plaintiff Center for Food Safety (CFS) is a national environmental and consumer

advocacy organization that empowers people, supports farmers, and protects the earth from the

harmful impact of industrial agriculture. CFS uses legal, scientific, and grassroots action to

protect and promote the public’s right to safe food and the environment. Spector Aff. 3, A243.

       17.    Plaintiff Shy 38, Inc.’s mission is to change attitudes about industrialized farm

animals by offering a compassionate public humane education program, promoting a cruelty-

free, vegan lifestyle, and providing opportunities for the public to interact with its rescued

farmed animal residents. Taylor Aff. 2, A300.

       18.    Shy 38 is based in Lawrence, Kansas, where it provides a permanent home to over

30 rescued farm animals. Taylor Aff. 3, A300.

       19.    The mission of Plaintiff Hope Sanctuary, based in Kansas City, Missouri, is to

rescue and rehabilitate factory farmed animals, and to raise awareness about their lives, through

education and by sharing rescued animals’ unique stories of resilience, desire, and will to live.

Hope Sanctuary aims to create a sustainable society that invests in the integrity of our

environment and our animals, guaranteeing fair and humane treatment for farmed animals

worldwide. Martin Aff. 2, A316.

       20.    Common to the Plaintiffs’ missions is a dedication to exposing, addressing, and

reforming the harms caused by industrial animal agriculture, including the mistreatment of




                                                vi
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 7 of 44




animals and unsafe and unsustainable food production practices. Walden Aff. 3-4, A21-22;

Spector Aff. 5, A244; Taylor Aff. 5-7, A301-302; Martin Aff. 2, 4-5, A317.

       21.    Plaintiffs seek out and rely upon whistleblower and investigative employees’

undercover investigations inside animal facilities—including industrialized farms and

slaughterhouses—to pursue their mission-driven advocacy and educational efforts on matters of

public concern including the treatment of animals, food safety, and the environmental effects of

industrialized animal facilities. Walden Aff. 4, A022; Spector Aff. 8-9, 14, A244-45; Taylor Aff.

7-8, A302; Martin Aff. 5-6, A317.

       22.    Because access to truthful information about the conditions and practices inside

facilities that exploit animals is so vital to ALDF fulfilling its mission, ALDF retains

investigators to conduct undercover investigations, described further below, at such facilities

around the country. Walden Aff. 9, A023.

       23.    For example, in 2016, ALDF conducted an investigation of a Nebraska pig

breeding operation owned by The Maschhoffs, the nation’s third-largest pig producer and a

Hormel Foods supplier. The investigation revealed long-term neglect and lack of appropriate

veterinary care, with pigs suffering for days or weeks with grossly prolapsed rectums, intestinal

ruptures, large open wounds, and bloody baseball-sized ruptured cysts. Pigs were denied food for

long periods of time, and a botched “euthanasia” resulted in a mother pig slowly dying after

being shot in the head multiple times over the course of several minutes. Walden Aff. 10, A023.

       24.    ALDF broadly disseminated the video, photos, and information gained in its

Maschhoffs investigation to the media and its supporters, to educate consumers about Hormel’s

cruel and unnatural sourcing practices. Walden Aff. 11, A023-24; Walden Aff. Ex. D, A119-24.




                                               vii
         Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 8 of 44




       25.     ALDF created an action alert to call on its audiences to advocate for supply chain

reforms by Hormel, and prepared complaints to the Attorneys General of Illinois (where The

Maschhoffs is based) and Nebraska, calling on them to take action to hold The Maschhoffs

accountable for its legal violations. Walden Aff. 12, A024; Walden Aff. Ex. E, A125-50.

       26.     ALDF later relied on the investigation in a false advertising lawsuit against

Hormel over the company’s “Natural Choice” products. And after ALDF’s release of the

investigation, Hormel suspended the supplier and promised an internal investigation. Walden

Aff. 13, A024; Walden Aff. Ex. F, A151-56.

       27.     Similarly, in 2015 ALDF conducted an employment-based undercover

investigation of a Carthage, Texas-based Tyson Foods chicken slaughterhouse. Over the course

of several months, ALDF’s investigator documented the atrocious conditions suffered by the

birds and workers inside the plant, with birds left to suffocate by the hundreds on overcrowded

conveyor belts and discarded, still alive, in heaps of dead and dying chickens, feathers, and filth.

Walden Aff. 14, A024.

       28.     ALDF’s investigation further documented the injuries and illnesses the

investigator endured working on the chicken-hanging line, including carpal tunnel syndrome

from attempting to hang 35 live birds a minute, eye infections from the chicken feces, dirt, dust,

and dander that got into her eyes because of inadequate “protective” gear provided by Tyson, and

extreme heat abrasion on her arms, which caused a painful, red rash. Walden Aff. 15, A024.

       29.     ALDF’s Tyson chicken slaughter investigation resulted in the filing of

complaints—concerning the treatment of chickens, food safety, worker protection, and false

corporate statements—with several federal and state agencies, as well as sustained efforts to

engage ALDF’s audiences about the suffering of chickens and mistreatment of workers in Tyson




                                                viii
         Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 9 of 44




facilities like the one ALDF investigated. Walden Aff. 16, A024-25; Walden Aff. Ex. G-H,

A157-A239.

       30.     CFS seeks out and relies upon whistleblower and investigative employees’

undercover investigations inside industrialized farms and slaughterhouses to pursue its mission-

driven advocacy on matters of public concern, including the treatment of animals, food safety,

and the environmental effects of industrialized animal facilities. Spector Aff. 8, A244.

       31.     CFS relies on and uses photos, video, and other information obtained during

undercover industrial agriculture investigations from a variety of organizations and sources,

including ALDF, to write online content accurately depicting the industrial meat industry, so as

to educate the public about food safety concerns regarding industrial meat, misleading labels,

and animal welfare concerns. Spector Aff. 9, 14, A244-45; Spector Aff. Ex. A-C, A248-99.

       32.     From Shy 38’s founding, the undercover investigation videos released by groups

like ALDF have played a critical role in its mission-driven work to advocate for the humane

treatment of factory farmed animals, and to educate the public about the evils of factory farms.

Taylor Aff. 8-10, A302-03.

       33.     Shy 38 believes that undercover investigation videos and images are crucial to the

organization’s ability to show the public, in Kansas and beyond, what farmed animals have to

endure before becoming meat or producing the milk or eggs people eat. Taylor Aff. 6, A301.

       34.     Shy 38 maintains an active presence on social media, its primary educational and

outreach tool, and very frequently shares and posts images and videos gained through undercover

investigations of factory farms and slaughterhouses. Taylor Aff. 8-10, A302-03.

       35.     By using in its advocacy and sharing video footage and images from undercover

investigations, Shy 38 hopes to motivate its followers and audience to adopt a humane, vegan




                                                ix
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 10 of 44




diet, to lobby their elected officials for more humane treatment of farmed animals, and to call on

the companies producing and selling meat and other animal products to end their cruel factory

farming practices. Taylor Aff. 7, A302.

       36.     For example, in February of 2015, Shy 38 posted on Facebook an undercover

video taken by Mercy for Animals at Wiese Brothers Farm in Wisconsin, showing workers

viciously kicking, beating, and whipping cows in the face and body, and blood pouring from a

cow’s nose; Shy 38 called on viewers to sign a petition opposing Wisconsin’s proposed Ag-Gag

bill. Taylor Aff. 11-12, A303; Taylor Aff. Ex. A, A306-07.

       37.     Similarly, in November of 2018, Shy 38 posted on Instagram an image taken by

Animal Equality (and posted by the Humane League), showing a person holding a baby piglet by

the head and using a metal device to cut the animal’s teeth; Shy 38 urged viewers to go vegan.

Taylor Aff. 11, 13, A303; Aff. Ex. D, A312-13.

       38.     Images and information made public through undercover investigations are what

motivated Hope Sanctuary’s founding; if Hope could help consumers and decision-makers see

the videos and images gained from undercover investigations, it believed, they would make more

humane purchasing choices and demand corporate and legislative change to stop the

institutionalized abuse of farmed animals. Martin Aff. 5, A317.

       39.     Hope has therefore, for as long as it has operated, relied upon and used in its

advocacy the undercover investigation videos of factory farms released by organizations like

ALDF. Martin Aff. 6, A317.

       40.     Hope engages in its advocacy through its website, on social media, and in person,

using and sharing images and information gained through undercover investigations of factory

farms and slaughterhouses. Martin Aff. 7-8, A317-18.




                                                 x
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 11 of 44




       41.     For example, Hope often uses pamphlets published by the animal advocacy and

rescue organization Farm Sanctuary, such as The Truth Behind Pork, which pulls back the

curtain on what pigs endure in factory farms and slaughterhouses. Hope has used this pamphlet,

showing cruel confinement of pregnant and lactating pigs in body-gripping gestation and

farrowing crates, to educate its audiences about cruel practices in the pig industry, such as the

use of these crates. Martin Aff. 9, A318; Martin Aff. Ex. A, A321-23.

       42.     Undercover investigations of animal facilities have resulted in many news stories

and have triggered legislative and regulatory changes, corporate reforms, criminal prosecutions,

and consumer boycotts. A324-55; Spector Aff. Ex. B, A253-94.

       43.     Plaintiff ALDF conducts such undercover investigations, while CFS, Shy 38, and

Hope use and rely upon, but do not themselves conduct, such investigations. Walden Aff. 9,

A023; Spector Aff. 8-9, 14 A244-45; Taylor Aff. 8, A302; Martin Aff. 6, A317; Defs’ MSJ Ex.

2, Plaintiffs’ Responses to Defendants’ Requests for Admission Nos. 12-14.

       44.     ALDF has the capability to conduct an undercover investigation of an animal

facility in Kansas, and would do so but for the Kansas Ag-Gag law. ALDF possess the funds,

infrastructure, expertise, and personnel necessary to complete an undercover investigation in

Kansas, as well as to share information obtained from such an investigation with the public.

Walden Aff. 17, A025; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’

Interrogatory No. 2.

       45.     ALDF also has the current intention to conduct an undercover investigation in

Kansas, and would do so but for its fear of criminal prosecution for violating the Kansas Ag-Gag

law. This intention is a factor of the great need for undercover investigations to pursue ALDF’s

advocacy and fulfill its mission, coupled with ALDF’s specific interest in Kansas as a site for




                                               xi
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 12 of 44




such investigations, because of its being a major locus of animal agriculture. Walden Aff. 18,

A025; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 2.

       46.     The investigation Plaintiff ALDF desires to carry out in Kansas would follow an

established practice. ALDF would retain a qualified investigator to obtain photographic and/or

video footage documenting the conditions inside a Kansas factory farm, slaughterhouse, or other

animal facility. Working with the investigating entity, a target would be identified, and the

investigator, or an investigator hired by the investigating entity ALDF retained, would go about

gaining access to the facility, mostly likely, as ALDF’s investigator did in Texas for the Tyson

facility and Nebraska for The Maschhoffs facility, by applying for and securing employment at

the facility. Walden Aff. 19-20, A025-26; Plaintiffs’ Response to Defendants’ Statement of

Undisputed Fact (hereafter, “DUF”) #12 (citing Plaintiffs’ Second Supplemental Response to

Defendants’ Interrogatory No. 3).

       47.     In order to secure such employment, or otherwise to gain access to the non-public

parts of the animal facility, the investigator would be forced to conceal his or her true motive for

applying for the job or trying to gain access. The investigator would either lie through

omission—by concealing his or her affiliation with ALDF—or, if necessary, directly, by denying

that she was being sent by an animal rights organization, a commonly-asked question in the

application process for animal facility positions. Walden Aff. 20, A025-26; Pltfs’ Response to

DUF #12.

       48.     The investigator would not lie about or misrepresent her qualifications in a way

that would implicate safety or their fitness for the position; she would not represent that she has

skills or certifications she does not possess. Investigators retained by ALDF are transparent about

their relevant work experience and knowledge, only omitting their investigatory goals and




                                                xii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 13 of 44




affiliation with an animal advocacy organization. Walden Aff. 21, A026; Pltfs’ Response to DUF

#12.

       49.     Without deception (either by commission or omission) to conceal their

investigatory motives and advocacy organization affiliations, ALDF-contracted investigators

could not secure employment at an animal facility to conduct an investigation. Walden Aff. 20,

A025-26; Pltfs’ Response to DUF #12.

       50.     Investigators pursuing investigations for ALDF may be hired in supervisory or

management roles, or as employees with no supervisory responsibilities. During the course of

their employment, ALDF-contracted investigators perform, to the best of their abilities, all

aspects of the work they are hired to do. They receive the same training as normal employees,

and are directed to carry out all tasks they are lawfully instructed to perform in good faith and to

follow all applicable biosecurity and safety protocols. Walden Aff. 22, A026; Pltfs’ Response to

DUF #12.

       51.     The investigators wear a minute camera on their clothing that is operated with no

or virtually no effort, with which they covertly take video and audio recordings of what they

observe as they perform their job functions inside the facility. Walden Aff. 23, A026; Pltfs’

Response to DUF #12.

       52.     During the course of an investigation, an ALDF-sent investigator may exercise

control over animals or parts of the facility, whether by taking a managerial position, exercising

supervisory authority, or temporarily closing off a part of the facility so as not to be observed

photographing or videotaping the conditions. Walden Aff. 24, A026-27; Pltfs’ Response to DUF

#12.




                                                xiii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 14 of 44




       53.     During the course of an investigation, the investigator may take minor steps to

conceal himself to hide his investigative activities, such as by standing behind a wall or post in

order to film a suffering animal undetected. Walden Aff. 25, A027; Pltfs’ Response to DUF #12.

       54.     The investigator will frequently be on notice that his investigative activities are

forbidden by facility owners, because agricultural facilities commonly post notices forbidding

nonconsensual access, photography, or video recording. Walden Aff. 26, A027; Pltfs’ Response

to DUF #12.

       55.     At the conclusion of the investigation, ALDF publicizes the results of the

investigations and uses the investigations to further its advocacy, by disseminating the footage to

the media and ALDF’s audiences, urging criminal prosecution where warranted, submitting

regulatory complaints, and filing civil lawsuits. Walden Aff. 31, A027.

       56.     Neither ALDF nor the investigators it sends intend to or would cause physical or

tangible damage—actual destruction and theft of property—to any animal facility, animal,

research facility, or field crop product. Walden Aff. 27, A027; Pltfs’ Response to DUF #13.

       57.     Neither ALDF nor the investigators intend to or would exercise actual and

ongoing physical control over an entire animal facility. Walden Aff. 28, A027; Defs’ MSJ Ex. 1,

Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 4.

       58.     Neither ALDF nor the investigators intend to or would physically conceal

themselves until after an agricultural facility is closed for business or otherwise physically

conceal themselves in order to be able to do actual physical damage. Walden Aff. 29, A027;

Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 4.

       59.     Neither ALDF nor the investigators intend to or would enter and remain on the

premises of an agricultural facility and refuse to leave after being specifically and directly




                                               xiv
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 15 of 44




instructed to do so. Walden Aff. 30, A027; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response

to Defendants’ Interrogatory No. 4.

       60.     ALDF’s undercover investigations are aimed at gaining an unvarnished look at

goings on inside industrial farms, slaughterhouses, or other animal facilities. Walden Aff. 32,

A028; Plaintiffs’ Second Supplemental Response to Defendants’ Interrogatory No. 3.

       61.     In directing its investigating entity to document any illegal and unethical practices

happening at the animal facility, ALDF acts with the specific goal of exposing to public view

animal cruelty, unsafe working conditions, food safety violations, and other misconduct, in the

hopes that such exposure will spur reforms. Walden Aff. 32, A028; DUF #12.

       62.     ALDF proceeds with investigations intending that they have warranted negative

consequences for the investigated facility and resulting economic harm, including boycotts, lost

business, a plant closure, or other economic harm. Walden Aff. 33, A028; Walden Aff. Ex. I,

A240-42; Pltfs’ Response to DUF #12.

       63.     Among these intended consequences are depriving the owner of animals found

suffering and mistreated in the facilities by causing them to be removed from the owner and sent

to sanctuary, or seized as evidence or to render aid to them as a result of a criminal investigation.

Walden Aff. 34, A028; Pltfs’ Response to DUF #12.

       64.     If it were to proceed with an investigation of an animal facility in Kansas, ALDF

would fear prosecution under the Kansas Ag-Gag law because of its role in facilitating, funding,

supporting, and using the results of the investigation. This is the case even though ALDF does

everything in its power to ensure that investigators sent on its behalf follow all applicable

protocols and rules, and that the only damage caused is the economic consequences which flow




                                                 xv
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 16 of 44




from public and government scrutiny of the conditions and practices they document. Walden

Aff. 35, A028; DUF #13.

        65.      If the Kansas Ag-Gag law was declared unconstitutional and its enforcement

enjoined, ALDF would pursue an undercover investigation of an animal facility in Kansas.

Walden Aff. 36, A029; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’

Interrogatory No. 2.

        66.      Just as it has done with its and others’ previous undercover investigations, ALDF

would use the information, photos, and video gained through its and others’ investigations of

factory farms, slaughterhouses, and animal research facilities in Kansas to further its advocacy,

educational, and programmatic efforts to expose and reform animal industries. Walden Aff. 37,

A029; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’ Interrogatory Nos. 2,

4.

        67.      If ALDF conducted an undercover investigation in Kansas, it would share and

make available the evidence it recovered to Plaintiffs CFS, Shy 38, Hope, and other peer

organizations. Walden Aff. 38, A029.

        68.      CFS would use the information, photos, and video gained through ALDF’s and

others’ investigations of factory farms and slaughterhouses in Kansas to further its advocacy,

educational, and programmatic efforts to expose and reform industrial farming. Spector Aff. 11,

A245.

        69.      Shy 38 would jump at the chance to use the information, photos, and video gained

through ALDF’s and others’ investigations of factory farms and slaughterhouses in Kansas to

educate its fellow Kansas about how farmed animals are being treated in their home state. Taylor

Aff. 16, A304.




                                                xvi
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 17 of 44




       70.     The lack of such investigations in Kansas has been a major obstacle to Shy 38

fulfilling its mission, because Shy 38 is chiefly a Kansas organization trying to tell its fellow

Kansans what the farmed animals in the state are experiencing right in their backyards. Taylor

Aff. 15-16, A304.

       71.     Without undercover investigations taken on factory farms in its home state, Shy

38 believes it cannot fully educate people about what farmed animals in Kansas and beyond need

to be protected from. Taylor Aff. 17, A304-05.

       72.     Hope would likewise use the information, photos, and video gained through

ALDF’s and others’ investigations of factory farms and slaughterhouses in Kansas in its

advocacy, informing its audiences in the Kansas City region what farmed animals there endure,

so as to create a rallying point to protect farmed animals in its home region. Martin Aff. 11-12,

A318-19.

       73.     For at least the past seven years, ALDF has devoted substantial organizational

resources to countless activities in order to combat Ag-Gag laws around the country, including in

Kansas. Walden Aff. 5, A022; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to

Defendants’ Interrogatory No. 10.

       74.     ALDF staff have engaged in numerous activities to publicize and support the

organization’s legal, legislative, and public advocacy against Ag-Gag, in a variety of settings and

to a number of audiences, including: researching, drafting, editing, and disseminating numerous

communications pieces, such as press releases, blogs, action alerts, donor communications,

newsletters, social media posts, brochures, pamphlets, and other materials; and attorneys and staff

speaking to audiences at conferences, symposia, law student events, and ALDF member and




                                               xvii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 18 of 44




supporter events. Walden Aff. 6, A022; Walden Aff. Ex. A, A031-86; Defs’ MSJ Ex. 1,

Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 10.

       75.     ALDF’s Animal Law Program has provided Ag-Gag-related resources, content,

Continuing Legal Education sessions, and other programming to legal audiences including

attorneys, paralegals, judges, law students and to lay audiences. Walden Aff. 7, A022-23; Walden

Aff. Ex. B, A087-109; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to Defendants’

Interrogatory No. 10.

       76.     Each of these activities has required the expenditure of financial resources,

including dozens of hours of paid staff time; payments to communications and operations vendors

and contractors, such as designers and direct mail vendors; payments for printing and production of

brochures, pamphlets, placards, and other collateral; travel and related costs for events; server

upkeep and overhead; and operating expenses (including use of technology platforms to create,

communicate about, and publish all of the above-described content). Walden Aff. 8, A023;

Walden Aff. Ex. C, A110-18; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response to

Defendants’ Interrogatory No. 10.

       77.     For at least the past six years, CFS has devoted substantial organizational

resources to organizational activities in order to combat Ag-Gag laws around the country,

including in Kansas. Spector Aff. 12, A245; Defs’ MSJ Ex. 1, Plaintiffs’ Supplemental Response

to Defendants’ Interrogatory No. 10.

       78.     As part of CFS’s Animal Factories Reform program, one of the organization’s

flagship program areas, CFS staff have engaged in numerous activities to publicize and support

the organization’s legal, policy, and outreach advocacy against Ag-Gag laws, including:

researching, drafting, editing, and disseminating communication documents, such as reports,




                                               xviii
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 19 of 44




press releases, blogs, social media posts, and action alerts; and attorneys and staff speaking to

audiences at conferences and law school events and classes. Spector Aff. 13, A245; Defs’ MSJ

Ex. 1, Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 10.

       79.     CFS’s Ag-Gag-related activities have required the expenditure of financial

resources, including dozens of hours of salaried or hourly staff time; payments to

communications and operation vendors and contractors, such as designers; server upkeep and

overhead, and operating expenses (including use of technology platforms to create, communicate

about, and publish all of the above-described content). Spector Aff. 15, A245-46; Defs’ MSJ Ex.

1, Plaintiffs’ Supplemental Response to Defendants’ Interrogatory No. 10.

       80.     Kansas’s Ag-Gag law forces CFS to do public outreach and education about Ag-

Gag laws generally, including Kansas’s, and as such CFS has less money and time to devote to

outreach on topics that are central to its mission. Spector Aff. 15, A246.




                                                xix
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 20 of 44




                                          Introduction

       Plaintiffs incorporate by reference the introduction to their Memorandum in Opposition

to the Defendants’ Motion for Summary Judgment (“Pltfs. Opp. Mem.”) at 1-3.

                                           Argument

I.     THE UNDISPUTED FACTS DEMONSTRATE THAT THE PLAINTIFFS HAVE
       STANDING TO CHALLENGE EACH OF THE SPECIFIED PROVISIONS OF
       THE KANSAS AG-GAG LAW.

       This case arises in the context of a nationwide effort in agricultural states such as Kansas

to protect the commercial animal agriculture industry from undercover investigations that have

exposed inhumane practices and violations of legal and regulatory provisions. That Kansas

would desire to protect such industries from public criticism is no surprise, given the importance

of animal agriculture to the State’s economy. Pltfs SJ Mem., Statement of Undisputed Fact

(hereafter, “Pltfs SUF”) 1-3. Information obtained by undercover investigations of animal

facilities has resulted in many news stories and has triggered legislative and regulatory changes,

corporate reforms, criminal prosecutions, and consumer boycotts. Pltfs SUF #42, A324-55,

A253-94.

       In the present case, ALDF has provided evidence that it has engaged in the type of

speech-producing undercover investigations that are directly restricted by the Kansas Ag-Gag

law. Pltfs SUF #22-29, A023-25, A119-239. It has provided undisputed evidence that it has the

present capability and desire to engage in such investigations in Kansas. Pltfs SUF #44-45,

A025. And it has made a plausible claim that it will not carry out such an investigation out of

fear that it or its investigators will be prosecuted under the challenged provisions of the Kansas

Ag-Gag law. Id. Plaintiff ALDF conducts such undercover investigations, while Plaintiffs CFS,




                                                1
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 21 of 44




Shy, and Hope use and rely upon, but do not themselves conduct, such investigations. Pltfs SUF

#43, A023, A244-45, A302, A317.

       To establish Article III standing, a plaintiff must show (1) an “injury in fact,” (2) a

sufficient “causal connection between the injury and the conduct complained of,” and (3) a

“likel[ihood]” that the injury “will be redressed by a favorable decision.” Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 157–58 (2014) (citation omitted); Initiative & Referendum Inst. v.

Walker, 450 F.3d 1082, 1089 (10th Cir. 2006) (en banc) (“chilling effect” on plaintiffs

established by “(1) evidence that in the past they have engaged in the type of speech affected by

the challenged government action; (2) affidavits or testimony stating a present desire, though no

specific plans, to engage in such speech; and (3) a plausible claim that they presently have no

intention to do so because of a credible threat that the statute will be enforced” (emphasis in

original)). Furthermore, “it is not necessary that petitioner first expose himself to actual arrest or

prosecution to be entitled to challenge a statute that he claims deters the exercise of his

constitutional rights.” Steffel v. Thompson, 415 U. S. 452, 459 (1974).

       The uncontroverted evidence demonstrates that ALDF is being unconstitutionally chilled

from engaging in core First Amendment-protected activity by the reasonable fear of prosecution

under the Kansas Ag-Gag law. It further demonstrates that all Plaintiffs have been unlawfully

deprived of the information that each depends upon to further their mission-driven activities, and

that ALDF and CFS have also suffered organizational injuries by having to divert resources to

address the harms to their missions caused by the Kansas Ag-Gag law. Each of these injuries is

fairly traceable to the Kansas Ag-Gag law, and would be fully redressed by the law’s

invalidation.




                                                  2
         Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 22 of 44




         Because ALDF-sent investigators are highly likely, in the course of an undercover

investigation, to violate one or more of the law’s provisions, they would be subject to criminal

prosecution, thus imposing a chill on their and ALDF’s protected First Amendment activities.

The Kansas Ag-Gag law provides that persons convicted of violating its provisions can face up

to 16 months’ imprisonment and a fine of up to $2500. K.S.A. § 47-1827(g). They may also be
                                                                             3
placed        on     probation   for    up    to       two   years.    Id.        ;    see    also

https://www.sentencing.ks.gov/docs/default-source/2013-forms/sentencing-range---nondrug-

offenses.pdf?sfvrsn=0.

         A.        The Undisputed Facts Show That Plaintiff ALDF and Its Investigators
                   Would Violate the Kansas Ag-Gag Statute by Carrying out Undercover
                   Investigations.

                   1. ALDF’s Undercover Investigation Practices

         Plaintiff ALDF carries out undercover investigations of animal facilities in a specific

manner, described below. DUF #12; Pltfs SUF #46-55, A025-027. It is prevented from doing so

in Kansas only by the Kansas Ag-Gag law. Pltfs SUF #64-65, A028-029. In order to assess

ALDF’s injury, its investigative practices must be compared to the Ag-Gag law’s provisions.

         As it has done in other jurisdictions, ALDF would hire a qualified investigator or

investigative entity to secure access to a Kansas factory farm, slaughterhouse, animal research, or

other animal facility, to gain a first-hand look at the conditions inside and obtain photographs

and/or video footage. Pltfs SUF #46, 60, A025-26, A028. ALDF would direct its investigator to

3
  In addition to the criminal penalties under the law, according to the Kansas Attorney General
Opinion, the law’s chilling effect is enhanced by the possibility of exposure to restitution for
reputational and publication damages and a civil damages provision trigged by “a violation of
K.S.A. 47-1827,” for up “equal to three times all actual and consequential damages” and “court
costs and reasonable attorney fees,” K.S.A. § 47-1828, also including liability for “for
impairment of reputation, personal humiliation, and loss of profit, both present and future.” Pltfs
SUF #12-13, A002, A009-11. These arguments are presented in greater detail in Pltfs. Opp.
Mem., at 8-9, 12-13.


                                                   3
         Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 23 of 44




document any illegal and unethical practices happening at the facility, with the specific goal of

exposing to public view any animal cruelty, unsafe working conditions, food safety violations,

and other misconduct discovered therein. Pltfs SUF #61, A028; DUF #12.

        The investigator would seek to gain access to the facility, mostly likely by applying for

and securing employment at the facility. Pltfs SUF #46, A025-26. In order to secure such

employment, or otherwise to gain access to the non-public parts of the facility, the investigator

would need to conceal her true motive for applying for the job or trying to gain access. Pltfs SUF

#47, 49, A025-26. She would either lie through omission—concealing her affiliation with an

animal advocacy group—or, if necessary, directly, by denying that she was being sent by such an

organization, a commonly-asked question in the application process for animal agriculture

facility positions. Id.

        While working at the facility, the investigator would perform all the duties of her job

while concealing a hidden camera worn on her clothing and operated with no or virtually no

effort (so as not to interfere with the investigator’s ability to safely and competently perform the

tasks required of the position). Pltfs SUF #50-51, A026. In carrying out her investigation, the

investigator may have to take steps to ensure that her investigative activities are not discovered.

Pltfs SUF #52-53, A026-27. The investigator could exercise control over animals or the facility

(or sections thereof), whether by taking a managerial position, exercising supervisory authority,

or temporarily closing off a part of the facility so as not to be observed photographing the

conditions. Pltfs SUF #52, A026-27.

        In carrying out an investigation, ALDF and its investigator would have the intent to

deprive the owner of such animals in that ALDF would intend the resulting negative publicity

from the investigation to lead the animals to be removed from the facility, whether to be taken to




                                                 4
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 24 of 44




a sanctuary or, in a criminal investigation, to be seized as evidence or to render aid to them. Pltfs

SUF #62-63, A028.

       An ALDF-retained investigator could also remain concealed by hiding behind a door or

wall for the time needed to take a photograph or capture something on video, in order to record

the activity undetected. Pltfs SUF #53, A027. Furthermore, it is likely that the investigator would

be on notice that her investigative activity was forbidden by the facility’s owners, since

agricultural facilities commonly post notices posted forbidding nonconsensual access,

photography, or video recording, putting the investigator on notice that she should leave. Pltfs

SUF #54, A027.

       ALDF would pursue its investigation knowing full well that exposing the facility’s

practices might lead to boycotts, lost business, a plant closure, or other harm to an investigated

facility’s or its affiliates’ reputations resulting from the adverse publicity, causing foreseeable

economic harm to the enterprise. Pltfs SUF #61-62, A028. ALDF would carry out its

investigation fully intending that it have these warranted economic consequences. Id.

               2.      Undercover Investigations Following ALDF’s Practices Would Violate
                       Sections 47-1827(c)(1), 47-1827(c)(3), and 47-1827(c)(4).

       The Kansas Ag-Gag statute criminalizes several different components of the standard

investigative methods used by ALDF and other animal advocacy organizations. First, the law

prohibits deceptive entry onto animal facilities to engage in photography and video recording:

“No person shall, without the effective consent of the owner and with the intent to damage the

enterprise conducted at the animal facility . . . enter an animal facility to take pictures by

photograph, video camera or by any other means.” § 47-1827(c)(4) [“Photography and Video

Recording Provision”]. Second, two provisions prohibit deceptive entry with the intent to

commit an act prohibited by another provision of the law or to commit or attempt to commit an



                                                 5
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 25 of 44




act prohibited by another provision of the law, which includes the Photography and Video

Recording Provision: “No person shall, without the effective consent of the owner and with the

intent to damage the enterprise conducted at the animal facility . . . Enter an animal facility, not

then open to the public, with intent to commit an act prohibited by this section [including section

(c)(4)].” § 47-1827(c)(1). “No person shall, without the effective consent of the owner and with

the intent to damage the enterprise conducted at the animal facility . . . enter an animal facility

and commit or attempt to commit an act prohibited by this section [including section (c)(4)].”

§ 47-1827(c)(3).

       Although the original 1990 law included these provisions, it was not until 2012 that the

Kansas legislature amended the law to expand the meaning of “effective consent.” DUF #7.

After that amendment, the law specifically dictates that “Consent is not effective if . . . Induced

by . . . fraud, [or] deception.” § 47-1826(e)(1). The 2012 amendment thus broadened the law to

explicitly cover undercover investigations (the hallmark of which is the use of deception to

secure access or employment, as noted above), coinciding with a wave of other Ag-Gag bills

introduced in many states that year.4

       The investigative practice employed by ALDF and peer animal advocacy organizations

expressly involves investigators seeking employment at animal agriculture and research facilities

using deception by omitting or affirmatively misrepresenting their association with an animal

rights group. It is simply common sense that, were investigators to disclose their true motives for

4
  In 2012, Utah and Iowa successfully enacted Ag-Gag bills, both of which have been declared
unconstitutional. Animal Legal Def. Fund v. Reynolds, 353 F. Supp. 3d 812, 827 (S.D. Iowa
2019) (Reynolds II); Animal Legal Def. Fund v. Herbert, 263 F. Supp. 3d 1193, 1213 (D. Utah
2017). That same year, Missouri enacted an Ag-Gag bill and six other states—Florida, Illinois,
Indiana, Minnesota, Nebraska, New York—introduced Ag-Gag bills that were not enacted.
Jessalee Landfried, Bound & Gagged: Potential First Amendment Challenges to “Ag-Gag”
Laws, 23 DUKE ENVTL. L. & POL’Y F. 377, 378-79 & n.13 (2013) (“between 2011 and 2013,
legislative interest in ag-gag bills exploded.”).


                                                 6
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 26 of 44




seeking access to such facilities, consent would be denied. Pltfs SUF #49, A025-026. Thus,

investigators would be entering an animal facility without “effective consent” with the intent “to

take pictures by photograph, video camera or by any other means,” which would violate all three

subsections. Moreover, although ALDF-sent investigators never intend to cause physical harm or

tangible damage (Pltfs SUF #56, A027; DUF #13), they would seek access to a facility through

deception (i.e. without the owner’s “effective consent”) with the intent to “damage the enterprise

conducted at the animal facility” because the organization’s mission includes obtaining and

disclosing information about animal cruelty and other misconduct in the animal agriculture and

research industries. Pltfs SUF #55, 61, A027-28. Such exposure could—and very often does—

harm an “enterprise” (i.e., business) through consumer boycotts, loss of business or goodwill due

to reputational harm, plant closures, and lost profits from any business lost as a result of the

public blowback. Pltfs SUF #62, A028, A240-42.

       ALDF has presented uncontroverted evidence that in its standard investigations, as

demonstrated by past investigations it has actually conducted, investigators use deception to

obtain employment in order to gain access to animal facilities and observe and video record

abusive treatment of animals. Pltfs SUF 47-49, A025-26. Put simply, this is the only way that

investigators could possibly gain access to animal facilities, which is why so many states have

tried to outlaw this speech-producing conduct. Id. This conduct would be a clear violation of 14-

1827(c)(1), (c)(3) and (c)(4).

       Because ALDF conducts such investigations with the objective of exposing misconduct

to the public, which foreseeably will lead to negative publicity, and other responses that are

likely to reduce agricultural enterprises’ profits due to consumer boycotts or reputational harm,

these investigative actions meet the element that they must be done with the “intent to damage




                                                7
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 27 of 44




the enterprise.” The legislature’s clear focus to protect the business enterprise of animal

agriculture and research operations, meaning, to shield such enterprises from reputational harm,

lost profits, or other consequences of bad conduct exposed through undercover investigations, is

clear from the text. However, ALDF’s fear of prosecution under the Kansas Ag-Gag law is

substantially heightened by a 1990 Kansas Attorney General Opinion making clear the statute

covers this type of reputational damage. Pltfs SUF #12-13, A009-11. In response to a specific

question about whether the phrase “intent to damage the enterprise conducted at the animal

facility” is limited to physical damage or whether it also “includes damages resulting from the

later publication of a photograph taken at the facility,” the Attorney General explicitly endorsed

the latter notion. Id. at A009-10.5 This reading of the law’s criminal prohibitions is confirmed by

the statute’s restitution and civil damages provisions, as the Attorney General Opinion explains,

which provide for compensation if the public is informed of and reacts to wrongdoing, resulting

in impairment of an animal enterprise’s reputation and lost profits. Id. at A010-11.6

               3.     Undercover Investigations Following ALDF’s Practices Would
                      Further Expose ALDF and Its Investigators to Criminal Liability for
                      Violating 47-1827(c)(2) and 47-1827(d)(1).

       Two additional provisions of the Kansas Ag-Gag law expose Plaintiff ALDF and its

investigators to criminal liability because the provisions employ broad language that is not

further defined under the law. Plaintiffs challenged the part of Kansas Ag-Gag law that prohibits

a person from “remaining concealed, with intent to commit an act prohibited by this section”

including the photography and video recording provision, § 47-1827(c)(2) [“Concealment

Provision”], and the provision that prohibits deceptive entry to an animal facility if the person
5
  Under Kansas law, attorney general opinions are not binding, but are “persuasive authority,”
Willis v. Kansas Highway Patrol, 41 P.3d 824, 829 (Kansas 2002) (citing City of Junction City v.
Cadoret, 946 P.2d 1356 (Kansas 1997)).
6
  Of course, it the Court finds the Plaintiffs have standing to challenge any provisions of the
Kansas law, the case must proceed with respect those provisions.


                                                 8
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 28 of 44




has notice that such entry is forbidden. § 47-1827(d)(1) [“Notice Provision”].

       As supported by record, ALDF-sent investigators sometimes have to briefly conceal

themselves to avoid being detected while they conduct their investigations and take photographs

or video recordings. Pltfs SUF #53, A027. Furthermore, the investigators frequently enter

facilities using deception and observe posted notices that designed to exclude investigators. Pltfs

SUF #54, A027. Because subsections (c)(2) and (d)(1) are broadly worded and unlimited by

scope or time, prosecutors could invoke them to go after investigators who concealed

themselves, however briefly, in order to take a photograph or video recording undetected, or an

investigator who enters an animal facility through deception where the facility had posted notices

forbidding nonconsensual access, photography, or video recording. Because the latter situation is

common, it would permit animal facility owners to effectively use such notices to stop speech

activities, something akin to a heckler’s veto. Reno v. Am. Civil Liberties Union, 521 U.S. 844,

880 (1997) (noting the First Amendment problems with laws that allow private entities to stop

others’ speech). ALDF therefore has a reasonable fear of being prosecuted under these two

provisions.

               4.     Undercover Investigations Following ALDF’s Practices Would
                      Further Expose ALDF and Its Investigators to Criminal Liability for
                      Violating Sections 47-1827(a) and 47-1827(b).

       Finally, the undisputed facts show that ALDF’s investigations are also facial violations of

section 1827(a) and 1827(b). Section 1827(a) [“Damage Provision”] makes it a crime to

“damage or destroy an animal facility” without the effective consent of the owner, and with the

intent to “damage the enterprise conducted at the animal facility.”

       In its entirety, that section states that “No person shall, without the effective consent of

the owner and with the intent to damage the enterprise conducted at the animal facility, damage




                                                 9
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 29 of 44




or destroy an animal facility or any animal or property in or on an animal facility.” 47-1827(a).

An ALDF investigation could “damage” an animal facility by exposing misconduct that has

occurred there, causing it to lose customers or suppliers because of the publication of truthful

information that damages its reputation. Because the word “damage” is not further defined, and

because the Kansas Attorney General Opinion equates damage to the enterprise conducted at the

facility to include reputational harm and other intangible losses, Pltfs SUF #12-13, A009-11, a

Kansas prosecutor could charge ALDF and/or its investigator with damaging an animal facility

for truthfully disclosing accurate information about misconduct occurring at an animal facility,

having known and intended that such disclosure would have warranted negative economic

consequences for the facility. To read the statute otherwise, would be to give “damage” different

meanings in two parts of the same sentence of 1827(a). See Cochise Consultancy, Inc. v. United

States ex rel. Hunt, 139 S. Ct. 1507, 1512 (2019) (“In all but the most unusual situations, a single

use of a statutory phrase must have a fixed meaning. . . . We therefore avoid interpretations that

would ‘attribute different meanings to the same phrase.’”) (citations omitted).

       Since there have been no implementing regulations or assurances of non-enforcement

here, this Court should evaluate the constitutionality of a statute by assessing the manner in

which it is implemented and enforced by the governmental officials who administer it. See,

e.g., Forsyth Cnty., Ga. v. Nationalist Movement, 505 U.S. 123, 131 (1992) (“In evaluating

respondent's facial challenge, we must consider the county’s authoritative constructions of the

ordinance, including its own implementation and interpretation of it.”) (emphasis added); Jordan

v. Sosa, 654 F.3d 1012, 1019–20 (10th Cir. 2011).

       Section 1827(b) broadly prohibits persons from exercising “control” over an animal

facility without the owner’s effective consent, and with the “intent to deprive the owner of such




                                                10
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 30 of 44




facility, animal or property and to damage the enterprise conducted at the animal facility.”

[“Control Provision”]. As supported by evidence of the investigative practices ALDF uses,

ALDF and/or its investigator might be prosecuted under the Control Provision if the investigator

exercises “control” over an animal facility by taking on any supervisory role, or taking relatively

minor steps to further her investigation, such as briefly closing off a part of a facility to avoid

being observed while photographing the conditions. Pltfs SUF #52, A026-27. Though ALDF

investigators would not physically remove an animal from a facility, Pltfs SUF #56, A027, an

investigation could well lead to publicization of animal cruelty or other misconduct at an animal

facility, prompting public officials to seize animals during a pending criminal investigation, or

remove them to a sanctuary in order to protect their welfare, thus “depriving” the animal facility

of some or all its animals—consequences ALDF fully intends, if the situation warrants. Pltfs

SUF 62-62, A028. This removal to protect the animals would meet the definition of “deprive”

because it would result in the withholding “of the animal from the owner permanently or for so

extended a period of time that a major portion of the value or enjoyment of the animal . . . is lost

to the owner.” 47-1826(d)(1).

       Although the Damage Provision might be more narrowly read to mean only actual

physical damage and the Control Provision might be more narrowly read to mean exercising

actual physical control over an entire animal facility, nothing in the statute limits a prosecutor

from using these provisions to target an undercover animal facility investigator, and Defendants

do not dispute ALDF’s investigative practices described above.

       C.      All Plaintiffs Have Standing As Listeners Denied Information Vital to Each’s
               Ability to Fulfill Its Mission.


       All Plaintiffs, including CFS, Shy, and Hope, have standing because they have shown

through undisputed facts that they rely on information produced by ALDF’s and others’ similar


                                                11
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 31 of 44




undercover investigations, which are currently prohibited by the Kansas Ag-Gag law.7 Pltfs SUF

#21, 43, A022, A244-45, A302, A317.

       When a Plaintiff raises a First Amendment challenge as a recipient of information from a

willing speaker, the recipient “need not be subject to a speech restriction in order to have

standing to advance a challenge. First Amendment protections extend to both speakers and

listeners, the latter having a right to receive information and ideas.” Kansas Judicial Review v.

Stout, 519 F.3d 1107, 1115 (10th Cir. 2008) (citing Va. State Bd. of Pharmacy v. Va. Citizens

Consumer Council, Inc., 425 U.S. 748, 756-57 (1976)); see also U.S. West, Inc. v. F.C.C., 182

F.3d 1224, 1232 (10th Cir. 1999) (“Effective speech has two components: a speaker and an

audience [and a] restriction on either of these components is a restriction on speech.”).

       In Kansas Judicial Review, the court found that an organization, KJR, which sought

information from judicial candidates, had standing to challenge a rule that limited those same

candidates’ ability to respond, even though KJR itself was not directly subject to the rule. Kansas

Judicial Review, 519 F.3d at 1115. The fact that the rule choked off the supply of information to

KJR gave it a sufficient injury to raise a free speech challenge. Id. Like the rule at issue in

Kansas Judicial Review, the Kansas Ag-Gag law eliminates Plaintiffs’ access to information that

is vital to their political, advocacy, and educational missions. Pltfs SUF #31, 66, 69-72, A029,

A244-45, A304-05, A318-19.

       Indeed, undercover investigations are indispensable to Plaintiff Shy’s and Plaintiff

Hope’s advocacy and activities. To adequately fulfill their missions of educating Kansas

7
  Even though each Plaintiff amply demonstrates its standing, in the event that this Court finds
that any Plaintiff has standing, it need not analyze the standing of the remaining Plaintiffs. See
Watt v. Energy Action Educational Foundation, 454 U.S. 151, 160 (1981) (“Because we find
[that one plaintiff] has standing, we do not consider the standing of the other plaintiffs.”); see
also Am. Atheists, Inc. v. Davenport, 637 F.3d 1095, 1114 (10th Cir. 2010); State of Utah v.
Babbitt, 137 F.3d 1193, 1215 n. 36 (10th Cir. 1998).


                                                12
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 32 of 44




audiences about what farmed animals in Kansas endure, and protecting farmed animals in the

Kansas region, each strongly desires to access and use undercover investigations of animal

agriculture facilities in Kansas—desires that are thwarted by the Kansas Ag-Gag law. Pltfs SUF

#33, 70-72, A301, A304-05, A318-19. Shy and Hope thus would be not merely an audience, but

the primary listeners, in the event that ALDF or another animal advocacy group was able to

conduct and share the results of an undercover investigation in Kansas. Pltfs SUF #69, 72, A304,

A318-19. These uncontroverted facts conclusively demonstrate each’s standing. Plaintiff CFS,

likewise, has put forth undisputed evidence that it relies upon speech produced by Plaintiff

ALDF’s and others’ similar investigations inside industrialized farms and slaughterhouses to

pursue its mission-driven advocacy on matters of public concern, including the treatment of

animals, food safety, and the environmental effects of industrialized animal facilities. Pltfs SUF

#31, A244-45, A248-99.

       D.      Plaintiffs ALDF and CFS Can Also Establish Havens Standing.

       Plaintiffs ALDF and CFS also have standing as organizations that have diverted their

financial and human resources to identify and combat an alleged unlawful practice. Havens

Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982); Ark. ACORN Fair Hous., Inc. v. Greystone

Dev., Ltd. Co., 160 F.3d 433, 434-35 (8th Cir. 1998). “Self-inflicted” harms do not convey

standing, but where an organization incurs expenditures to counter the effects of a defendant’s

alleged unlawful conduct, an organization sustains an injury in fact. People for the Ethical

Treatment of Animals v. U.S. Dep’t. of Agric., 797 F.3d 1087, 1096-97 (D.C. Cir. 2015). Given

the long track record of both ALDF and CFS expending resources to address the impediments to

their mission-driven advocacy that Ag-Gag laws impose (Pltfs SUF #73, 77, A022, A245), it is

implausible that they have engaged in such work simply to “manufacture” standing.




                                               13
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 33 of 44




       ALDF’s and CFS’s missions are both frustrated by the Kansas Ag-Gag law. ALDF’s

mission is to use education, public outreach, investigations, and other means to protect the lives

and advance the interests of animals, including those raised for food. Pltfs SUF #15, A021-22.

CFS’s mission is to empower people, support farmers, and protect the earth from the harmful

impact of industrial agriculture. Pltfs SUF #16, A243. The Ag-Gag law frustrates these missions

by criminalizing the undercover investigations that ALDF carries out and that both organizations

rely on to carry out those missions. ALDF and CFS have both suffered a consequent drain on

their resources from the Ag-Gag law. Pltfs SUF #74-79, A022-23, A245-46. They have each

deflected financial and human resources away from their core educational and outreach programs

to focus on the social harms of the law. Id. As a result, each has less money and time to devote to

outreach on topics that are central to their missions, such as animal rescues, educating the public

about the harms of industrial farming, and other forms of abuse, neglect, and cruelty to animals.

Id.

       These injuries confer organizational standing. Havens, 455 U.S. at 379 (holding that the

allegation that an organization “had to devote significant resources to identify and counteract”

the defendants’ unlawful practices constituted injury in fact, not “simply a setback to the

organization’s abstract social interest”). And indeed, courts have often recognized ALDF’s and

other animal protection organizations’ standing in analogous situations. See Animal Legal Def.

Fund v. Reynolds, 297 F. Supp. 3d 901, 917 (S.D. Iowa 2018) (“Reynolds I”) (“ALDF alleges

that some of its resources used for promoting animal welfare have been diverted toward

advocating for the repeal of § 717A.3A. These are precisely the sort of injuries that suffice to

confer organizational standing in this manner”); see also People for the Ethical Treatment of

Animals, Inc. v. Miami Seaquarium, 189 F.Supp.3d 1327, 1337-41 (S.D. Fla. 2016) (finding that




                                                14
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 34 of 44




PETA had Havens standing to challenge ESA violations), aff’d People for the Ethical Treatment

of Animals, Inc. v. Miami Seaquarium, 879 F.3d 1142, 1146 (11th Cir. 2018).

II.    THE KANSAS AG-GAG LAW UNCONSTITUTIONALLY REGULATES
       PROTECTED ACTIVITY IN THE PRODUCTION OF SPEECH.

       A.      Deception-Based Undercover Investigations Constitute A Core Form of
               Protected Speech Because They Produce Speech and Information on Matters
               of Public Concern.

       As several federal courts have recognized, investigative deceptions to gain lawful access

to commercial agricultural facilities for the purpose of gathering information, including taking

photographs and video recordings, with the intent to later publish such information to inform

public discourse, is a form of activity protected by the First Amendment. Animal Legal Def.

Fund v. Wasden, 878 F.3d 1184, 1194-95 (9th Cir. 2018); Reynolds II, 353 F. Supp. 3d at 827;

Herbert, 263 F. Supp. 3d at 1205-06.

       The Kansas law prohibits speech: using “deception” to gain access to an animal facility

with the intent to expose misconduct therein. Deception in its most common form involves pure

speech. For example, an investigator might lie to the animal facility owner by denying any

affiliation with an animal rights group, which would lead to access by deception. Indeed, one

cannot violate the law without engaging in speech that leads to the owner’s consent to enter the

facility. Investigators seek access to animal facilities in order to gather information as part of the

process of producing speech. It has long been recognized that the First Amendment protects

conduct that is an essential precursor of speech as well as actual speech. Citizens United v. Fed.

Election Comm’n, 558 U.S. 310, 339 (2010); Am. Civil Liberties Union of Illinois v. Alvarez, 679

F.3d 583, 595–96 (7th Cir. 2012); Anderson v. City of Hermosa Beach, 621 F.3d 1051, 1061–62

(9th Cir. 2010). See generally Ashutosh Bhagwat, Producing Speech, 56 WM. & MARY L. REV.

1029 (2015).


                                                 15
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 35 of 44




       And as several federal courts have also recognized, Ag-Gag laws are not beyond First

Amendment scrutiny simply because they forbid false speech. Wasden, 878 F.3d at 1194-95 (9th

Cir. 2018); Reynolds II, 353 F.Supp.3d at 821-22; Herbert, 263 F. Supp. 3d at 1205-06. In United

States v. Alvarez, 567 U.S. 709 (2012), the Supreme Court ruled that there is no “general

exception to the First Amendment for false statements.” Id. at 718 (plurality opinion). In that

case, the Supreme Court struck down the Stolen Valor Act because it criminalized false

statements related to receiving military honors without requiring that any “legally cognizable

harm” result from the lie. Id. at 719.

        The Idaho Ag-Gag law invalidated by the Ninth Circuit in Wasden, 878 F.3d at 1194, was

virtually identical to three provisions of Kansas’s law here, 47-1827(c)(1), (c)(3), and (c)(4). The

Idaho law made it a crime to gain entry into an agricultural production facility “by force, threat,

misrepresentation or trespass.” Idaho Code Ann. § 18-7042(1)(a). The Ninth Circuit flatly

rejected the State’s claim, like Kansas’s here, that the law only regulated conduct rather than

speech. It stated:

        The targeted speech—a false statement made in order to access an agricultural
        production facility—cannot . . . be characterized as simply proscribing conduct.
        Like the statute in Alvarez, subsection (a) “seeks to control and suppress all false
        statements [related to access] in almost limitless times and settings. And it does so
        entirely without regard to whether the lie was made for the purpose of material
        gain.

Wasden, 878 F.3d at 1194–95 (citing Alvarez at 722–23 (plurality opinion)). Iowa’s first Ag-Gag

law also closely tracks the operative provisions of the Kansas Ag-Gag law, prohibiting obtaining

“access to an agricultural production facility by false pretenses.” Iowa Code § 717A.3A. In

denying a motion to dismiss the plaintiffs’ challenge to the Iowa law, the court held “Section

717A.3A on its face regulates what persons ‘may or may not say’ and thus is a restriction on

speech.” Reynolds I, 297 F.Supp.3d at 918.



                                                 16
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 36 of 44




       Since the Supreme Court’s decision in Alvarez, there is now a presumption that even

false statements of fact (such as, “I have no affiliation with an animal welfare group”) are

covered by the First Amendment’s protection unless the prohibited lies either cause legally

cognizable harms or generate unjust material gains for the speaker. See Alvarez, 567 U.S. at 719,

722-23 (plurality opinion); id. at 734 (Breyer J., concurring)). Because several provisions of the

Kansas Ag-Gag law criminalize gaining access to an animal facility through deception, the law

directly burdens a category of falsehoods and there is no legally cognizable harm corresponding

to such mistruths.

       As the Ninth Circuit held in Wasden, “[t]he hazard” of a prohibition on gaining access by

misrepresentation “is that it criminalizes innocent behavior, that the overbreadth of [that

prohibition] is staggering, and that the purpose of the statute was, in large part, targeted at speech

and investigative journalists.” 878 F.3d at 1195. Furthermore, an entry by misrepresentation

“alone does not constitute a material gain, and without more, the lie is pure speech.” Id.

       While Defendants might make vague assertions about some sort of private property

interests advanced by the Ag-Gag law, in fact there is no property interest compromised by

investigators who gain access to an animal facility by deception. Lying to gain access to an

animal facility does not violate any generally applicable trespass laws because when they obtain

consent to enter the premises of an animal facility through their deception, investigators are then

authorized to be present on the property and such facilities are open to their employees, even

when otherwise closed to the general public. Cf. K.S.A. 2018 Supp. 21-5808; see generally

Desnick v. Am. Broad. Companies, Inc., 44 F.3d 1345, 1351 (7th Cir. 1995) (“The fact is that

consent to an entry is often given legal effect even though the entrant has intentions that if




                                                 17
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 37 of 44




known to the owner of the property would cause him for perfectly understandable and generally

ethical or at least lawful reasons to revoke his consent.”).

       This is in accord with precedent in this circuit as well. In Western Watersheds Project v.

Michael, 869 F.3d 1189 (10th Cir. 2017) (“Western Watersheds II”), the Tenth Circuit, in

overturning the district court’s conclusion that private property boundaries limit the reach of the

First Amendment, held “that the statutes [at issue there] regulate protected speech under the First

Amendment and that they are not shielded from constitutional scrutiny merely because they

touch upon access to private property.” Id. at 1192 (emphasis added). See also Watchtower Bible

& Tract Soc’y of N.Y. v. Village of Stratton, 536 U.S. 150, 154 (2002) (invalidating regulation

prohibiting “going in and upon private residential property” without permission, because it

applied only to entrants who have the “purpose of promoting a[] cause” when they entered). In

Western Watersheds II, the court stated that “the fact that one aspect of the challenged statutes

concerns private property does not defeat the need for First Amendment scrutiny” 869 F.3d at

1195 (citing Watchtower Bible).

       The court went on to hold that the district court erred in stating the First Amendment did

not apply on private property by incorrectly extending the case law on generally applicable

statutes. It explained that while a person has no “right to trespass[,]” that “misstates the issue.”

Id. at 1194. The state’s “differential treatment of individuals who create speech” directly

implicated the First Amendment no matter where the speech occurred—meaning the law was not

“generally applicable.” Id. at 1197. In fact, because Western Watersheds II addressed a statute

that chilled the “creation of speech,” id. at 1196, rather than a statute directly criminalizing

speech like the Kansas Ag-Gag law, the First Amendment interests and protections here are even

stronger.




                                                 18
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 38 of 44




       C.      The Kansas Ag-Gag Law is Both Viewpoint and Content Based and Thereby
               Subject to Strict Scrutiny.

       Under well-settled First Amendment jurisprudence, a law that is either viewpoint- or

content-based is subject to strict scrutiny, and can be upheld only if the government can

demonstrate that the law is necessary to serve a compelling governmental interest that could not

be advanced by less restrictive alternatives. Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226

(2015); Alvarez, 567 U.S. at 729. In several different ways, the Kansas Ag-Gag law is both

viewpoint- and content-based.

       First, reading the statute in light of the Attorney General Opinion, it punishes those who

have the “intent to damage the enterprise,” which includes those who intend to expose

misconduct at animal facilities, leading to reputational damage and lost profits. Pltfs SUF #12-

13, A009-11. In contrast, someone who gains access to an animal facility and publishes

information singing the praises of an agricultural enterprise would not be subject to criminal

punishment, as they would not bear the requisite intent.

       This underscores the statute’s purpose, which is to protect the reputation and profits of

one of the largest animal agriculture producers in the United States. As Plaintiffs have shown,

Kansas is the among the largest animal agriculture producers in the United States, accounting for

nearly 11% of commercial red meat production nationwide. Pltfs SUF #1. It has the third most

cows of any state in the United States (6.3 million) and is also among the country’s largest

producers of pigs—with approximately two million pigs raised for slaughter. Pltfs SUF #2-3.

       Moreover, legislators in Kansas surely had animal rights groups in mind when they

enacted the Ag-Gag law. An article introduced in the Minutes of the Kansas Senate Committee

that was studying the Ag-Gag bill that became K.S.A. 14-1827 specifically identified Plaintiff

ALDF as one of its concerns. Pltfs SUF #10, Defs’ MSJ Ex. 8, AG000102. The article, originally



                                                19
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 39 of 44




published in Drovers Journal, a beef industry publication, observed that: “There are now several

groups that sponsor legal defense funds for animals. One is the Animal Legal Defense Fund, a

nationwide network of 250 attorneys. ALDF has fought hot-iron face-branding of dairy cows,

veal calf confinement and the patenting of genetically altered farm animals.” Id. The article goes

on, “But right now the animal rights movement seems to be growing in numbers, clout, zeal,

sophistication and willingness to fight livestock producers.” Id. (emphasis added).

       Furthermore, another article considered by that Senate Committee overtly expressed

concern about the speech of animal rights groups. In that article, published in Beef Today in

1990, the author, speaking of the animal rights movement noted “many of these people are well

spoken and skilled at getting their points out to the general public.” Pltfs SUF #11, Defs’ MSJ

Ex. 8, AG000107-11 (emphasis added). This article goes on to describe the fact that for another

animal rights organization, People for the Ethical Treatment of Animals (“PETA”), “Education

plays the key role here. PETA distributes videotapes showing pigs castrated and ear-notched

without anesthesia, and pigs in farrowing crates and slaughterhouses, and asks whether this is an

ethical society and whether we can endure this treatment.” Id.

       Furthermore, the context in which the law was enacted demonstrates that its proponents

were antagonistic toward animal rights activists. In 2012, when the Kansas legislature was

debating the amendment to the original act, to prohibit gaining access to an animal facility by

deception, the legislative record demonstrates that it was designed to target animal rights

activists. In a document produced by the Defendants as part of the official legislative history, it is

noted that the law is:

       being amended to specify that ‘effective consent’ shall not be deemed to include
       consent induced by fraud, deception, or duress (SB414, Page 27, Section 41 e(1)).
       In some states, animal rights activists with an anti-agriculture agenda have lied on
       job applications in order to gain access to farms or ranches and take undercover



                                                 20
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 40 of 44




       video, some of which is believed to be staged. This amendment is a tool that can
       be used against people using fraud to gain access to farms.

DUF #7.b., Defs’ MSJ Ex. 14, AG0000208. This evidences the legislature’s purpose in enacting

the law “‘because of disagreement with the message’ [the speech] convey[s].” Reed, 135 S. Ct. at

2227 (quoting Ward v. Rock Against Racism, 491 U. S. 781, 791 (1989)). See also id. at 2222

(“strict scrutiny applies either when a law is content based on its face or when the purpose and

justification for the law are content based.” (emphasis added).

       The Ag-Gag law’s industry-specific scope also reveals its viewpoint-discrimination. Like

other states that have adopted Ag-Gag laws, Kansas focused its criminalization on undercover

investigations in animal industries, reflecting its desire to snuff out only investigations about the

treatment of animals in commercial settings. The law does not prohibit the use of deception to

gain access to nursing homes, child-care facilities, or immigration detention centers for the

purpose of video recording, suggesting that Kansas’s interest is in suppressing public discourse

and debate only about animal industries.

       Even if the law is not viewpoint based, it is nonetheless content-based and therefore still

subject to strict scrutiny. The law is content based because it overtly discriminates between

truthful and non-truthful speech. Reynolds II, 353 F. Supp. 3d at 822. Gaining access to an

animal facility by using truthful statements is not criminalized; gaining access by lying can land

you in prison.

       Applying strict scrutiny, there is no possible manner in which the Defendants could meet

their burden to show that the Ag-Gag law serves a compelling purpose, as they introduced no

record evidence of any anticipated harms that might result from an undercover agriculture

investigation. Defendants also failed to produce any record evidence supporting any of their

speculative arguments about any legitimate governmental interest advanced by the Ag-Gag law.



                                                 21
          Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 41 of 44




Even where they raise concerns about property or privacy rights, again unsupported by the

record, any legitimate interests that Kansas has could be served by less speech restrictive means.

          C.     Even if the Kansas Ag-Gag Law is Content Neutral, it is Not Narrowly
                 Tailored to Serve a Significant Government Interest

          Even if the Ag-Gag law could somehow be construed as content neutral, the law would

still be subject to a form of heightened, though not strict, scrutiny. For content neutral regulations

of speech, the government must show that its laws are “‘narrowly tailored to serve a significant

governmental interest, and that they leave open ample alternative channels for communication of

the information.’” Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (citations omitted).

Again, Defendants presented no record evidence of any interests it has in closing off undercover

investigations, much less a significant one. Furthermore, as the Supreme Court has clarified,

while the narrow tailoring requirement under this type of scrutiny does not require the

government to show that it adopted the least speech restrictive means to accomplish their

objectives, Ward, 491 U.S. at 798, “the government must demonstrate that alternative measures

that burden substantially less speech would fail to achieve the government’s interests, not simply

that the chosen route is easier.” McCullen v. Coakley, 573 U.S. 464, 495 (2014) (emphasis

added).

          Several circuits have invalidated content neutral laws when the government has failed to

present any evidence that it considered less restrictive alternatives under McCullen. Verlo v.

Martinez, 820 F.3d 1113, 1135 (10th Cir. 2016); Cutting v. City of Portland, 802 F.3d 79, 91 (1st

Cir. 2015); Reynolds v. Middleton, 779 F.3d 222, 231-32 (4th Cir. 2015); accord iMatter Utah v.

Njord, 774 F.3d 1258, 1271 (10th Cir. 2014) (rejecting a parade permitting requirement where

Utah “offered no evidence that its existing tort and criminal law [was] insufficient” to address

the State’s concerns). The Defendants have failed to proffer evidence of any such attempts.



                                                 22
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 42 of 44




       E.     Plaintiff has Sufficiently Demonstrated that the Kansas Ag-Gag Law is
              Unconstitutionally Overbroad

       The overbreadth doctrine requires that laws be invalidated when they restrict significantly

more speech than the First Amendment allows. Ashcroft v. Free Speech Coal., 535 U.S. 234, 255

(2002). If the law is substantially overbroad in relation to its legitimate applications, it is

unconstitutional. Broadrick v. Oklahoma, 413 U.S. 601, 615 (1973). Criminal statutes are

especially dangerous from a First Amendment perspective because of their potential to chill

important expression and must be examined particularly carefully for overbreadth. City of

Houston v. Hill, 482 U.S. 451, 459 (1987).

       Although some applications of the Kansas Ag-Gag law would not violate the

Constitution, such as its enforcement against persons who use force to enter an animal facility

and cause tangible physical damages to the facility, because it categorizes so much protected

speech as “criminal,” including the type of undercover investigations conducted by ALDF and

described herein, it is substantially overbroad and therefore unconstitutional. In addition to

restricting the speech activity of animal rights investigators, the Ag-Gag law sweepingly

encompasses undercover investigations by journalists, workers’ rights advocates seeking to

identify poor working conditions, and labor organizers trying to organize unions. The law as a

whole restricts substantially more speech than the First Amendment permits.

                                         CONCLUSION

       For the reasons set forth herein, Plaintiffs respectfully request the Court to grant their

motion for summary judgment.

Dated this 16th day of September, 2019

                                                     /s/ Michael D. Moss
                                                    Michael D. Moss, KS Bar #22624
                                                    Foley & Mansfield, P.L.L.P.



                                               23
Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 43 of 44




                                   10740 Nall Avenue, Suite 242
                                   Overland Park, KS 66211
                                   913-232-8767
                                   913-800-7238 (fax)
                                   mmoss@foleymansfield.com

                                   Alan K. Chen (Pro Hac Vice)
                                   University of Denver Sturm College of Law
                                   (for identification only)
                                   2255 E. Evans Avenue
                                   Denver, CO 80208
                                   (303) 871-6283
                                   achen@law.du.edu

                                   Justin Marceau (Pro Hac Vice)
                                   Of Counsel, Animal Legal Defense Fund
                                   University of Denver Sturm College of Law
                                   (for identification only)
                                   2255 E. Evans Avenue
                                   Denver, CO 80208
                                   (303) 871-6449
                                   jmarceau@law.du.edu

                                   Matthew Liebman
                                   Kelsey Eberly
                                   Amanda Howell
                                   (Pro Hac Vice)
                                   Animal Legal Defense Fund
                                   525 East Cotati Avenue Cotati, CA 94931
                                   (707) 795-2533
                                   mliebman@aldf.org
                                   keberly@aldf.org
                                   ahowell@aldf.org

                                   Matthew Strugar (Pro Hac Vice)
                                   Law Office of Matthew Strugar
                                   3435 Wilshire Blvd., Suite 2910
                                   Los Angeles, CA 90010
                                   (323) 696-2299
                                   (213) 252-0091 (fax)
                                   matthew@matthewstrugar.com


                                   David S. Muraskin (Pro Hac Vice)
                                   Public Justice, P.C.
                                   1620 L St. NW, Suite 630



                              24
        Case 2:18-cv-02657-KHV Document 54 Filed 09/16/19 Page 44 of 44




                                                     Washington, DC 20036
                                                     (202) 861-5245
                                                     (202) 232-7203 (fax)
                                                     dmuraskin@publicjustice.net

                                                     George A. Kimbrell (Pro Hac Vice)
                                                     917 SW Oak St., Suite 300
                                                     Portland, OR 97205
                                                     (971) 271-7372
                                                     (971) 271-7374 (fax)
                                                     gkimbrell@centerforfoodsafety.org

                                                     Counsel for Plaintiffs


                                CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, I electronically filed the foregoing document
with the clerk of the court by using the CM/ECF system which will send a notice of electronic
filing on the following:

       Dennis D. Depew
       dennis.depew@ag.ks.gov
       Arthur S. Chalmers
       art.chalmers@ag.ks.gov

       Counsel for Defendants

                                                            /s/ Michael D. Moss




                                               25
